Citation Nr: 1018629	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  05-31 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left hip disorder 
secondary to service-connected right hip strain.

2.  Entitlement to an increased rating for a right hip 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from January 1988 to 
January 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia.

In June 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  The AMC/RO completed the additional 
development as directed, continued to deny the claims, and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  Objective clinical examination reveals no evidence of a 
left hip disorder.

2.  The Veteran's right hip strain is not manifested by a 
limitation of hip flexion to 30 degrees or less, or by lost 
motion on adduction beyond 10 degrees.


CONCLUSIONS OF LAW

1.  The requirements for service connection for a left hip 
disorder on a secondary basis are not met.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107(b) (West 2002 and Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).

2.  The requirements for an evaluation higher than 10 percent 
for right hip strain are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5024, 5252, 5253 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the Veteran in 
June 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
what part VA will attempt to obtain.  In November 2009, the 
Veteran was provided notice how disability ratings and 
effective dates are assigned.  

Following the issuance of the November 2009 letter and the 
additional development, the claims were reviewed on a de novo 
basis, as shown in the January 2010 supplemental statement of 
the case.  Thus, any timing-of-notice error was cured and 
rendered harmless.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case or supplemental statement of the 
case, is sufficient to cure a timing defect).  The evidence 
of record shows the Veteran at all times had a meaningful 
opportunity to participate in the adjudication of her claims.  
See Washington v. Nicholson, 21 Vet. App. 191 (2007).  
Further, in the decision below, the Board denies the benefits 
sought.

In light of these factors, the Board finds the noted content-
compliant error of failing to provide notice of how 
disability ratings and effective dates are was not 
prejudicial to the Veteran and was rendered harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  The Board notes the Veteran's 
representative's September 2006 assertion that another VA 
examination is indicated because the examiner did not render 
an opinion on the Veteran's left hip.  See 38 C.F.R. 
§ 3.159(c)(4)(iii).  The Board finds no violation of the duty 
to assist for the reasons discussed in the decision below on 
the left hip.  While the Veteran may not have received full 
notice prior to the initial decision, after notice was 
provided, as found above, she was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
via the presentation pertinent evidence and testimony.  In 
sum, there is no evidence of any VA error in notifying or 
assisting her that reasonably affects the fairness of this 
adjudication.  See 38 C.F.R. § 3.159(c).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath, 1 Vet. 
App. at 594.  Where an increase in the level of a service-
connected disability is at issue, however, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in this decision is, 
therefore, undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Analysis

Historically, a February 1989 rating decision granted service 
connection for right hip stress reaction and assigned an 
initial evaluation of 10 percent, effective January 1989.  A 
March 1990 rating decision reduced it to noncompensable, 
effective July 1970.  A February 2003 rating decision granted 
a compensable 10 percent evaluation, effective August 2002.  
VA received the Veteran's current claims in April 2004.

The July 2004 examination report notes the Veteran's right 
hip diagnosis had been changed from stress to a strain.  The 
report further notes the Veteran's primary complaint remained 
the same-continued chronic pain.  The examiner noted a March 
2004 MRI examination which revealed the right hip as within 
normal limits.  The Veteran noted she had gone to a private 
orthopedist in an attempt find out what caused her pain.  The 
examiner noted the Veteran reported her right hip pain was 
sharp, the left hip pain weak, and it gave away once a week.  
On a scale of 1 to 10, she assessed her pain on activity as 
8/10.  She denied flare-ups, as she reported it hurt all the 
time.  She used Hydrocordone for relief.  She presented for 
the examination using a cane.  The examiner noted the Veteran 
worked for the Transportation Security Administration, and 
she had missed two weeks from work over the prior six months 
due to her pain.  She reported that, following a bike ride, 
she was in so much pain that she could hardly get out of bed 
for a couple of days.

Physical examination revealed an obese female who weighed 245 
pounds, and stood five feet, four inches tall.  The Veteran's 
pain was confined to the lateral right hip and at the 
inguinal sulcus.  Examination on range of motion revealed 
flexion to 45 degrees with complaints of severe pain in the 
groin area.  Passive flexion was to 50 degrees with pain that 
started at 20 degrees.  Active abduction was to 35 degrees, 
and passive to 40 degrees with pain at 30 degrees.  External 
rotation was to 40 degrees with pain starting at 20 degrees.  
Gross neurological examination was normal.  A June 2004 MRI 
examination report noted an MRI of the right hip was 
interpreted as normal.  There was no evidence of any 
avascular necrosis or stress fracture.  The diagnosis was 
chronic right hip strain.  The examiner found no additional 
limitation of joint function following repetitive use.

Records of the Veteran's private physician, Dr. G, noted the 
Veteran's complaints of chronic pain in his July 2004 entry.  
The Veteran described it as a sharp stabbing pain intermixed 
with a dull ache pain.  She denied any numbness, tingling, 
fever, chills, or other problems.  Physical examination 
revealed her to stand with difficulty, and she walked with an 
antalgic heel-toe gait pattern with a cane.  There was 
tenderness along the paraspinal muscles of the back, and she 
was neurovascularly intact.  Compared to her left hip, the 
Veteran's right hip manifested good range of motion, good 
strength, tone, and stability.  She was point tender over the 
greater trochanteric bursa, and was tender in the groin with 
internal rotation of each hip.  Dr. G noted an MRI was 
essentially negative.  His diagnoses were right hip greater 
trochanteric bursitis, and right hip pain.  Dr. G noted that 
neither history nor examination revealed evidence of 
fracture, and he recommended physical therapy.

Upon receipt of the VA examination report and Dr. G's record, 
the October 2004 rating decision continued the Veteran's 10 
percent rating.  The rating decision also noted the RO 
continued to rate the right hip analogously as tenosynovitis 
under Diagnostic Code 5024.  See 38 C.F.R. § 4.20.  
Diagnostic Code 5024 requires the disorder to be rated on the 
basis of limitation of motion of the affected part.

Limitation of motion of the thigh is rated under Diagnostic 
Code 5252.  See 38 C.F.R. § 4.71a.  Limitation of motion on 
flexion to 30 degrees warrants an evaluation of 20 percent; 
to 30 degrees, 30 percent; and, to 10 degrees, 40 percent.  
Id.  Limitation of motion on abduction, with motion lost 
beyond 10 degrees, warrants a 20 percent evaluation.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5253.

The objective findings on clinical examination by both the VA 
examiner at the 2004 examination and Dr. G show the Veteran's 
right hip disorder continued to most nearly approximate the 
assigned 10 percent evaluation.  38 C.F.R. § 4.7.  A higher 
rating was not met or approximated, as her right hip range of 
motion on flexion exceeded 30 degrees, and the VA examiner 
specifically noted there was no additional loss of range of 
motion due to pain, weakness, etc.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca.

Diagnostic Code 5250 describes unfavorable hip ankylosis as 
the foot not reaching the ground, which necessitates 
crutches, and favorable ankylosis as the hip in flexion at an 
angle between 20 and 40 degrees, and slight adduction or 
abduction.  The fact the Veteran's right hip manifests range 
of motion-albeit limited, demonstrates that her right hip is 
not ankylosed.  Thus, there is no factual basis for a higher 
rating due to ankylosis.

The Veteran submitted additional records from Dr. G along 
with her notice of disagreement.  The Board finds they do 
not, however, show evidence the right hip approximated a 
higher rating.  Dr. G's October 2004 entry notes findings 
similar to those of July 2004.  Examination revealed point 
tenderness over the greater trochanter bursa, and the Veteran 
complained of tenderness to palpation.  Dr. G noted the 
Veteran was tender on hip rotation, and that motion, 
strength, and tone were slightly decreased.  Stability was 
good, and the Veteran was neurovascularly intact.  Dr. G also 
noted the Veteran stood without difficulty and walked with a 
normal heel-toe progression, which was not the case in July 
2004.  He prescribed Bextra, Glucosamine, and Chondrotin, and 
recommended the Veteran get back on her home exercise 
program..

Dr. G's May 2005 entry noted the Veteran's then latest MRI 
was "stone cold negative," without evidence of stress 
fracture or arthritic changes, as were her previous x-rays.  
The Veteran reported she experienced pain with just about all 
of her activities, and she contemplated leaving her job 
because of the discomfort.  Examination revealed the right 
hip manifested good range of motion, strength, tone, and 
stability.  Dr. G recommended continuation of the home 
exercise program.

Additional records submitted by the Veteran addressed her 
nonservice-connected lumbar spine disorder.  They provided no 
information or findings related to her right hip.  The 
representative asserts in a February 2010 VA Form 646 that 
the appellant's disorder approximates a higher rating due to 
her chronic pain.  The Board notes, however, as set forth 
above, that there is no evidence her pain causes additional 
loss of range of motion or significant loss of tone, 
strength, or stability.  Thus, the Board is constrained to 
find the Veteran's right hip strain residuals has most nearly 
approximate a 10 percent rating throughout this rating 
period.  38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5299-5024.  See 38 C.F.R. § 4.27 (a hyphenated code is 
used when a rating under one diagnostic code requires the use 
of an additional diagnostic code to identify the basis for 
the evaluation).  



Extraschedular Consideration.

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998); Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Further, where the RO has considered 
the issue of an extraschedular rating and determined it 
inapplicable, the Board is not specifically precluded from 
affirming a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
for an extraschedular rating.  Bagwell, 9 Vet. App. at 339.

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds the rating criteria considered in this case 
reasonably describe the Veteran's right hip disability level 
and symptomatology.  The Veteran's disability picture is 
contemplated by the rating schedule, as the very symptoms 
manifested by her right hip strain and discussed above are 
included in the schedular rating criteria.  Thus, the Board 
finds the Veteran's right hip strain disability picture is 
not exceptional.  As a result, the Board does not proceed to 
the next steps in the extraschedular analysis.  See 38 C.F.R. 
§ 3.321(b)(1).  In the absence of such factors, the Board 
finds that the criteria for submission for consideration of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.

Secondary Service Connection

The Veteran's April 2004 claim notes only that a left hip 
condition had developed due to her having favored her right 
hip.  She proffered no further information.

Legal Standard

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

The Board noted the Veteran's representative's assertion for 
another examination in the discussion on VA compliance with 
the duty to assist.  Under the VCAA, VA is obliged to provide 
an examination when the record contains competent evidence 
that: 1) the claimant has a current disability or signs and 
symptoms of a current disability; 2) the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and, 3) the record does 
not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  (Emphasis added)  The 
threshold for the duty to get an examination is rather low.   
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Were the representative's assertion supported by the facts of 
record, the Board would agree fully, but that is not the 
case, as the Board finds Wallin Element 1 is not shown by the 
probative evidence of record, which also denotes the absence 
of the first element required for a VA examination.

The July 2004 VA examination report notes the Veteran also 
complained of left hip pain, but the examiner rendered no 
findings of objective left hip pathology.  The examiner noted 
the June 2004 MRI showed both hips and pelvis as normal.  The 
Board notes further that Dr. G noted no complaints of left 
hip symptomatology.  When provided the opportunity to do so 
while the case on remand, the Veteran did not identify or 
provide any records that revealed evidence of a currently 
diagnosed left hip disorder.  As noted above, there must be 
evidence of an underlying disorder.  Pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999)).

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claims, however, the doctrine is not 
for application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to service connection for a left hip disorder 
secondary to a right hip strain is denied.



Entitlement to an evaluation higher than 10 percent for right 
hip strain residuals is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


